          Case 3:17-cv-00039-JD Document 252 Filed 01/04/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                           Civil Minutes


Date: January 3, 2019                                                 Judge: Hon. James Donato

Time: 53 Minutes

Case No.        C-17-00039-JD
Case Name       Federal Trade Commission v. D-Link Corporation et al

Attorney(s) for Plaintiff(s):     Kevin Moriarty/Brian Bergren
Attorney(s) for Defendant(s):     Christopher Kao/Michael Pepson/Jessica L. Thompson/John J.
                                  Vecchione

Deputy Clerk: Lisa R. Clark                                           Court Reporter: Debra Pas

                                          PROCEEDINGS

Pretrial Conference - Held

                                      NOTES AND ORDERS

The Court will enter a final pretrial order.

The Court will grant the FTC’s motion to continue the trial date if the government shutdown is
still in place as of 12:00 p.m. California time on January 7, 2019. The parties should propose
trial dates in June 2019 for the Court to consider.

The case is referred to Magistrate Judge Jacqueline Scott Corley for settlement proceedings.
